NO. 07-08-0513-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                JANUARY 21, 2009
                         ______________________________

                               DANIEL LUIS CANCINO,

                                                              Appellant

                                            v.

                               THE STATE OF TEXAS,

                                                              Appellee

                       _________________________________

             FROM THE 69th DISTRICT COURT OF DALLAM COUNTY;

                       NO. 4046; HON. RON ENNS, PRESIDING
                        _______________________________

                          ON ABATEMENT AND REMAND
                        _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant appeals from his conviction for aggravated assault. The clerk’s record

was filed on December 22, 2008, but the reporter’s record has not been filed. An

extension motion was filed by the court reporter on January 5, 2009, representing that

appellant has not submitted a request for the reporter’s record.

      Accordingly, we abate this appeal and remand the cause to the 69th District Court

of Dallam County (trial court) for further proceedings. Upon remand, the trial court shall
immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to

determine the following:

       1. whether appellant desires to prosecute the appeal;

       2. whether appellant is indigent; and,

       3. whether the appellant is entitled to a free appellate record due to his
       indigency.

       The trial court shall cause the hearing to be transcribed. So too shall it 1) execute

findings of fact and conclusions of law addressing the foregoing issues, 2) cause to be

developed a supplemental clerk’s record containing its findings of fact and conclusions of

law and all orders it may issue as a result of its hearing in this matter, and 3) cause to be

developed a reporter’s record transcribing the evidence and arguments presented at the

aforementioned hearing, if any.       Additionally, the district court shall then file the

supplemental records and reporter’s records transcribing the hearing with the clerk of this

court on or before February 20, 2009. Should further time be needed by the trial court to

perform these tasks, then same must be requested before February 20, 2009.

       It is so ordered.

                                                  Per Curiam

Do not publish.




                                             2